367 F.2d 574
UNITED STATES of America, Appellee,v.Ada McFall BENNETT, Appellant.
No. 10644.
United States Court of Appeals Fourth Circuit.
Argued Oct. 3, 1966.Decided Oct. 7, 1966.

W. Douglas Parrish, Winston-Salem, N.C.  (Court-appointed counsel), for appellant.
William H. Murdock, U.S. Atty.  (H. Marshall Simpson, Asst. U.S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and BELL, Circuit Judges.
PER CURIAM:


1
Ada McFall bennett (hereinafter Mrs. Bennett) was tried and adjudged guilty by the District Court, sitting without a jury, on an indictment charging her and one Carter with robbing, by force and violence, a bank with deposits insured by the Federal Deposit Insurance Corporation, in violation of 18 U.S.C. 2113(a).  On appeal she challenges the sufficiency of the evidence to sustain her conviction.


2
The evidence discloses that Carter, the co-defendant, was transported to the bank by Mrs. Bennett in her automobile which she then parked in a parking space at the rear of the bank while Carter entered the bank and perpetrated the robbery; he carried Mrs. Bennett's large empty pocketbook when entering the bank and he emerged from the bank by a rear door, carrying the pocketbook and a canvas bank bag, both filled with currency in the total sum of $33,512.00.  Mrs. Bennett immediately drove her car from the parking area when she observed Carter leaving the bank and into a nearby street.  Carter traveled on foot across the parking area and into the street, all the while in the direction of the moving automobile and reentered the car which had halted.  The two then drove away had were quickly apprehended while in the car when they were stopped by the police who had been notified of the robbery.


3
Mrs. Bennett denies all knowledge that Carter planned to rob the bank and contends that the evidence is insufficient to prove any intent on her part to participate in the robbery.  Viewing the evidence in the light most favorable to the Government1 we hold that the facts and circumstances clearly shown by the evidence fully support the inferences and conclusions of the trial court.  Under 18 U.S.C. 2(a) whoever aids or abets in the commission of an offense against the United States is punishable as a principal.  The judgment below will not be disturbed.


4
Affirmed.



1
 Glasser v. United States, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680 (1942)